Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on March 1, 2019 is accepted by the Examiner. The Examiner acknowledges the cancellation of claim 12. Claims 1-11 are now pending in the application. 
IDS
The information disclosure statement (IDS) submitted on June 18, 2020 is being considered by the Examiner. 
Drawing
The drawing filed on March 1, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because in reference to claims 1, 10 and 11: the instant claim is directed to a velocity calculation apparatus, a control method and a non-transitory computer readable medium with an instruction for velocity calculation respectfully; however, the claims call for “at a time when the first velocity can be 
Furthermore, the claims are drafted as a direct translation from a foreign related application and may need to be revised for the purposes of clarity and logical interpretation of the instant claims. Claims 2-9: inherit the attributes of claim 1 and include similar issues.   
Claims 5-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (U.S. Patent No.10,240,945, Uchida). 
In reference to claim 1:  Uchida discloses a velocity calculation apparatus (see Uchida, Abstract) comprising: 
An acquisition unit configured to acquire first velocity of a moving body and moving body information on the moving body, the first velocity being based on information on surroundings of the moving body (see Uchida, column 2, lines 22-31); 
A storage unit storing calculation values for calculating a velocity of the moving body (see Uchida, column 8, lines 16-26), each of the calculation values being associated with moving body information on the moving body (see Uchida, Fig. 9, steps s6 to s8); and 
A controller configured, at a time when the first velocity can be acquired, to determine the first velocity as a first velocity (see Uchida, Fig. 9) and at a time when the first velocity absent or beyond reach, the GPS would help to calculate the second velocity based on the moving body information acquired by the acquisition unit (see Uchida, Fig. 10, as carried out by the inertial sensor, or GPS) and a corresponding calculation value that is among the calculation values, the corresponding calculation value corresponding to the moving body information acquired by the acquisition unit (it would determine the velocity of the moving body). 
Uchida does not specifically include a conditional statement per se, however, considering the implementation of the velocity calculation method or apparatus noted in Uchida, the inertial sensor or GPS arrangement would have provided the relative velocity as described in Fig. 10 of Uchida. 
With regard to claim 2: Uchida further teaches that at the time when the first velocity can be acquired, the controller updates, on a basis of the first velocity, a Uchida, Fig. 9, updating calculating data table S11).
With regard to claim 3: Uchida further discloses that  at the time when the first velocity can be acquired, the controller stores, on the storage unit in a state of being associated with the moving body information acquired by the acquisition unit, a calculation value that is an average of a calculation value calculated based on the first velocity and a calculation value already stored on the storage unit in a state of being associated with the moving body information acquired by the acquisition unit (see Uchida, Fig. 9, as the apparatus also includes error estimation and correction of the velocity, position and attitude angle, it would have an average value for a given movement information).
With regard to claim 4: Uchida further teaches that using an interpolation of calculation values corresponding to the moving body information which is associated with the calculation values, the controller calculates a calculation value to be associated with the moving body information which is not associated with a calculation value on the storage unit (see Uchida, Fig. 9, steps s1 through s13).
With regard to claim 9: Uchida further teaches that the acquisition unit acquires information outputted by an external sensor as the information on surroundings of the moving body, and wherein, at a time of detecting a feature whose position information is stored on the storage unit through the information outputted by the external sensor, the controller determines that the first velocity can be acquired (see Uchida, Fig. 10, the 
In reference to claim 10: see the analysis in reference to claim 1 above. 
In reference to claim 11: see the analysis in reference to claim 1 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
King (U.S. Patent No. 9,308,926) discloses position control system. 
Kikuchi et al. (U.S. Patent No. 5,321,407) discloses method for estimating relative speed between vehicle and objective obstacle. 
Maughmer et al. (U.S. Patent No. 3,856,403) discloses velocity biased laser velocimetry. 
Uradzinski et al. (IEEE Publication, ‘Towards Precise Car Navigation: Detection of Relative Vehicle Position on Highway for Collision Avoidance,’) disclose a method of evaluating the performance of NTrip/RTK solutions for accurate and precise car navigation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857